DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/795,240 filed 02/19/2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the specification and drawings how the rail engages and disengages the slide housings simultaneously in the second and third positions. This is a crucial function to the operation of the lid. Appropriate action is required     




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US 9,463,922).

14: As best understood by the Examiner, Steiner discloses a cover system for a container, comprising: a cover assembly including:
a frame 190,
a cover 170 coupled to a top portion of the frame,
one or more rails 124 coupled to a side portion of the frame, and
a seal 139 coupled to a bottom portion of the frame, the seal configured to engage with
an opening of the container; and

one or more hinge assemblies 178, 179 slidably coupled to the one or more rails of the cover assembly, one of the one or more hinge assemblies including:

a lifting support bracket 117, 119,129 (fig. 13); 

a first opening mechanism including a first pivot and a first slide housing 196, the first opening mechanism coupled to the first end of the lifting support bracket (fig. 1),

a second opening mechanism including a second pivot and a second slide housing 196 (opposite side), the second opening mechanism coupled to the second end of the lifting support bracket 129, the rail of the frame being selectively and slidingly receivable in the first and second slide housings (fig. 3-4), and

one or more cover locks 199, the cover locks coupled to a first and second end of the lifting support bracket, the cover locks configured to raise and lower the lifting support bracket such that the seal raises or lowers to engage with the opening of the container [0088].

15: Steiner discloses the cover system of claim 14, wherein the first opening mechanism 196+ is configured to allow the cover assembly to slide and rotate about the first end of the lifting support bracket such that the orientation of the cover assembly in a closed position is generally orthogonal to the orientation of the cover assembly in an open position (fig. 7-9).

16: Steiner discloses he cover system of claim 14, wherein the second opening mechanism is configured to allow the cover assembly to slide and rotate about the second end of the lifting support bracket such that the orientation of the cover assembly in a closed position is generally orthogonal to the orientation of the cover assembly in an open position (fig. 8, 9 and 12).

19: Steiner discloses the cover system of claim 14, wherein each of the first and second slide housings include rollers 174 disposed therein, the one or more rails being selectively and slidingly receivable by the rollers [0082].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 9,463,922) in view of Haag (US  2018/0086186).

20: Steiner discloses the cover system of claim 14, but fails to disclose a lever. Haag teaches wherein each of the cover locks include a lever and a linkage assembly, such that the lever is manipulatable by a user (fig. 3, 10 and 11). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the locking assembly of Steiner to include the manual lever of Haag to easily access and control entry into the container. 


Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735